Per Curiam.
Appeal by plaintiff from an order overruling his demurrer to the answer of defendant White. As this answer, in addition to pleading that defendant was an innocent purchaser, contained a general denial of all the allegations of the complaint, which included a denial of the making of and default in the mortgage sought to be foreclosed, the demurrer was properly overruled.
The question upon which our decision is sought — that is, whether an innocent purchaser of a title registered under the Torrens law is protected against the fraud of his grantor in failing to disclose in the registration proceedings the existence of an unrecorded mortgage on the property — is not raised by this demurrer to a general denial, and we decline to consider or decide it.
Order affirmed.